Citation Nr: 1108690	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to May 1947.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a respiratory disorder (asbestos-related pleural disease, also claimed as a lung condition and mesothelioma).  

The Board observes that, in his July 2009 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  The requested hearing was scheduled for January 20, 2011.  However, the Veteran did not report for that hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that his currently diagnosed respiratory problems were caused by his exposure to asbestos during his period of active service.  

Claims involving asbestos exposure must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on such exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Specifically, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The above VA guidelines direct that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  Additionally, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  However, the above guidelines do not create a presumption of exposure to asbestos.  Rather, medical-nexus evidence is required in claims for asbestos-related disease arising from alleged asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).

At the outset, the Board acknowledges that the majority of the Veteran's service medical and personnel records have been determined to be unavailable.  In October and December 2007, the RO contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's service records.  In response, the NPRC provided the Veteran's December 1946 in-service hospitalization report and his April 1947 separation qualification record, but indicated that the rest of his service records were presumed destroyed in a fire in 1973.  The RO also attempted to obtain copies of the service records from the Veteran himself.  However, in response to those requests for information, the Veteran indicated that he did not have any service records in his possession, and was duly informed of the unavailability of additional records.  No other alternative sources of records have been identified.  In December 2007, the RO issued a formal finding that the Veteran's service records were unavailable.

When a Veteran's records have been destroyed or are missing, VA has an obligation to search for alternative records that might support his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  While the case law does not lower the legal standard for proving a claim, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available service medical records are negative for any complaints or clinical findings of asbestosis or related respiratory problems.  Nor do his available service personnel records show that he had a military occupational specialty that carried a high likelihood of asbestos exposure.  On the contrary, those records indicate that the Veteran served as a musician in an Army marching band and did not have any overseas deployments.  

Nevertheless, the Veteran contends that on various occasions during boot camp and thereafter, when his marching band unit was not performing, he was assigned to tear down shacks that had been used as gas chambers and were covered with asbestos.  The Veteran maintains that he was never afforded any protective equipment while demolishing and cleaning those asbestos-laden facilities.  He also asserts that, throughout his period of active duty, he was housed in barracks containing pipes that were insulated with asbestos.  Additionally, the Veteran claims that, following his military discharge, he did not engage in any activities involving asbestos exposure.  

The Veteran's post-service medical records show that he has been diagnosed with and treated for bilateral asbestos-related pleural disease and accompanying respiratory symptoms.  However, while a treating physician has expressly linked the Veteran's current respiratory problems to asbestos exposure, neither that physician nor any other medical provider has rendered an opinion with respect to whether to those problems are service-related.  The Board recognizes that the Veteran himself has indicated that his asbestos-related illness had its onset in service.  As a layperson, the Veteran is competent to give evidence about the respiratory symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, he has not been shown to have the requisite clinical training to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran's statements, standing alone, are insufficient to warrant a grant of service connection.  

In light of the foregoing, it remains unclear to the Board whether the Veteran's currently diagnosed asbestos-related illness is related to his period of military service.  Accordingly, pursuant to the administrative protocols governing asbestos-related claims, the Board finds that, on remand, the RO should contact the service department, or other appropriate authority, and request an opinion as to whether the circumstances of the Veteran's service would have exposed him to asbestos.  

Additionally, while cognizant that the Veteran has denied any post-service history of asbestos exposure, the Board finds that an adequate post-service employment history has not yet been obtained.  Therefore, in accordance with VA's protocols regarding asbestos-related claims, efforts to obtain such a history should be made on remand.

Finally, VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA examination that addresses the etiology of his currently diagnosed respiratory disorder.  Accordingly, the Board finds that, after the aforementioned development has been completed, he should be afforded a VA examination and etiological opinion in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  



Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Submit a copy of the Veteran's claims folder, including his specific assertions of in-service asbestos exposure (demolishing and cleaning asbestos-covered gas chambers and living in barracks containing pipes that were insulated with asbestos material), to the service department, or other appropriate authority, and request verification of whether the Veteran's activities during service would have exposed him to asbestos.  

2.  Request that the Veteran provide a complete post-service employment history for the period of time from his separation from active duty in April 1947 to the present.

3.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current respiratory disorder.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's assertions of in-service exposure to asbestos, his post-service employment history, and his private and VA medical records showing a diagnosis of and treatment for bilateral asbestos-related pleural disease and accompanying respiratory symptoms. Specifically, the examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any current respiratory disorder was caused or aggravated beyond its natural progression by the Veteran's reported exposure to asbestos in service?

b)  Is it at least as likely as not (50 percent or greater probability) that any current respiratory disorder is otherwise related to his period of military service?

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate period for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

